         Case 2:18-bk-19004-VZ       Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57      Desc
                                      Main Document    Page 1 of 63

              M. Jonathan Hayes (Bar No. 90388)
          1   Matthew D. Resnik (Bar No. 182562)
              Roksana D. Moradi-Brovia (Bar No. 266572)
          2   RESNIK HAYES MORADI LLP
              17609 Ventura Blvd., Suite 314
          3   Encino, CA 91316
              Telephone: (818) 285-0100
          4   Facsimile: (818) 855-7013
              jhayes@rhmfirm.com
          5   matt@rhmfirm.com
              roksana@rhmfirm.com
          6
              Attorneys for Debtor
          7   Jong Uk Byun
          8
                                 UNITED STATES BANKRUPTCY COURT
          9
                                        CENTRAL DISTRICT OF CALIFORNIA
         10
                                               LOS ANGELES DIVISION
         11
              In re                                      )   Case No. 2:18-bk-19004-VZ
         12                                              )
                                                         )   Chapter 11
         13              JONG UK BYUN,                   )
                                                         )   NOTICE OF MOTION AND MOTION
         14                                              )   BY DEBTOR TO APPROVE THE
                                                 Debtor. )   SALE OF CERTAIN REAL
         15                                              )   PROPERTY OF THE ESTATE FREE
                                                         )   AND CLEAR OF LIENS AND
         16                                              )   ENCUMBRANCES; DECLARATIONS
                                                         )   OF JONG UK BYUN AND KIRK
         17                                              )   GARABEDIAN;
                                                         )
         18                                              )   1736 E. 24th Street
                                                         )   Los Angeles, CA 90018
         19                                              )   parcel number 5167-015-067
                                                         )
         20                                              )
                                                         )   Date: March 5, 2019
         21                                              )   Time: 11:00 a.m.
                                                         )   Place: Courtroom 1368
         22                                              )          255 E. Temple Street
                                                                    Los Angeles, CA 90012
         23
         24
                      TO THE HONORABLE VINCENT ZURZOLO, UNITED STATES
         25
              BANKRUPTCY JUDGE; SECURED CREDITORS HYUNDAI STEEL COMPANY,
         26
              PACKO INVESTMENTS, INC., THE BAE FAMILY TRUST, SOO YEONG KIM,
         27
              MOHAMED SANFAZ, ALLEN PARK, TONI KO, CAP CHANG CHONG, AND
         28



RESNIK
HAYES
         Case 2:18-bk-19004-VZ       Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57            Desc
                                      Main Document    Page 2 of 63
              M&A EQUITIES, LLC, AND COUNSEL OF RECORD; AND ALL CREDITORS
          1
              AND PARTIES IN INTEREST:
          2
                     PLEASE TAKE NOTICE that on March 5, 2019, at 11:00 a.m., or as soon
          3
              thereafter as the matter may be heard, in Courtroom 1368 of the above-entitled United
          4
              States Bankruptcy Court located at 255 E. Temple Street, Los Angeles, CA 90012, Jong
          5
              Uk Byun (hereinafter the “Debtor”) in the above-captioned Chapter 11 case, shall, and
          6
              does hereby, move the Court for an Order granting the following relief (the "Motion"):
          7
                     1. Authorizing the sale of certain assets of the estate, including but not limited to
          8
              real property described herein generally known as 1736 E. 24th Street, Los Angeles, CA
          9
              90058, parcel number 5167-015-067 (the “24th Street Property”).
         10
                     2. Authorizing the sale of the 24th Street Property to C&M Metals, Inc., or its
         11
              designee (hereinafter, “C&M Metals” or “Buyer”), for a sales price of $5,500,000. The
         12
              24th Street Property includes certain fixtures and real property improvements owned by
         13
              the Debtor’s wholly owned entity, Central Metal, Inc. The sale of the real property and
         14
              other assets (collectively the “24th Street Property Assets”) will be on the terms and
         15
              conditions set forth in the Standard Offer, Agreement and Escrow Instructions for
         16
              Purchase of Real Estate executed by the Debtor and Buyer (the “PSA"), a copy of which is
         17
              attached hereto as Exhibit “A.”
         18
                     3. Authorizing the sale of the 24th Street Property Assets to such other entity as
         19
              the court, at the hearing on the Motion, or at any continued hearing, finds has made a
         20
              higher or better offer than that of Buyer.
         21
                     4. Approving the overbid procedures set forth in the Motion, to the extent that the
         22
              procedures have not already been approved by the Court.
         23
                     5. Authorizing the sale of the 24th Street Property Assets free and clear of all liens,
         24
              claims, encumbrances, and other interests of all persons.
         25
                     6.   Finding that notice to creditors and parties in interest relating to the Motion was
         26
              adequate.
         27
         28
                                                                          MOTION TO APPROVE SALE
                                                                            OF REAL PROPERTY
                                                       2
RESNIK
HAYES
         Case 2:18-bk-19004-VZ       Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57           Desc
                                      Main Document    Page 3 of 63
                     7. Finding that the Debtor and Buyer acted in good faith in connection with the
          1
              negotiation, execution, delivery, and consummation of the sale of the 24th Street Property
          2
              Assets.
          3
                     8. Finding that such negotiations and transactions were conducted at arms-length
          4
              such that the Buyer is entitled to the protections afforded by 11 U.S.C. §363(m) with
          5
              respect to all transactions contemplated by the Agreement.
          6
                     9. Authorizing the Debtor and/or the other parties to the sale to take such actions
          7
              as are necessary and appropriate to consummate the sale and conveyance of the 24th Street
          8
              Property Assets.
          9
                     The Debtor believes that the proceeds of the sale will not be sufficient to pay all
         10
              secured creditors with liens attached to the 24th Street Property Assets. The Debtor is
         11
              informed and believes that the lienholders will agree to release their respective liens on the
         12
              24th Street Property Assets. This is because the junior lienholders also have liens on other
         13
              real property that adequately protects their interests.
         14
                     The sale is expected to close within 15 days after the Order Approving the Sale is
         15
              entered.
         16
         17
                     This Motion is based upon the Notice of Motion; 11 U.S.C. §363 and 105; Federal
         18
              Rules of Bankruptcy Procedure 2002 and 6004; the attached Memorandum of Points and
         19
              Authorities; the Declaration submitted herewith; and such additional evidence and
         20
              argument as may be presented at or before the hearing on this Motion.
         21
         22
                        PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule
         23
              9013-1, any party opposing the relief sought by the Application must file a written
         24
              opposition setting forth the facts and law upon which the opposition is based and must
         25
              appear at the hearing on the Application. Any factual allegations set forth in such written
         26
              response must be supported by competent and admissible evidence. Any response or
         27
              opposition to the Application must be filed with the Court and served on the Debtor’s
         28
                                                                          MOTION TO APPROVE SALE
                                                                            OF REAL PROPERTY
                                                       3
RESNIK
HAYES
         Case 2:18-bk-19004-VZ      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57             Desc
                                     Main Document    Page 4 of 63
              Counsel at least fourteen (14) days prior to the scheduled hearing date on the Application
          1
              (not excluding Saturdays, Sundays or legal holidays). Such responses, if any, must be
          2
              served on the Debtor’s Counsel at the address noted in upper left-hand corner of the first
          3
              page of this notice. Pursuant to Local Bankruptcy Rule 9013-1, any response not timely
          4
              filed and served may be deemed by the Court to be consent to the granting of the relief
          5
              requested by the Motion.
          6
          7
                     WHEREFORE, the Debtor respectfully requests that the Court enter its Order
          8
              authorizing it to sell the 24th Street Property Assets as described in the Motion and the
          9
              exhibits thereto, and granting such other and further relief as is just and proper under the
         10
              circumstances.
         11
         12
         13 Dated: February 6, 2019                               RESNIK HAYES MORADI LLP
         14
                                                            By:           /s/ M. Jonathan Hayes
         15                                                                  M. Jonathan Hayes
                                                                             Matthew D. Resnik
         16                                                               Roksana D. Moradi-Brovia
                                                                          Attorneys for Debtor
         17                                                                  Jong Uk Byun
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                                          MOTION TO APPROVE SALE
                                                                            OF REAL PROPERTY
                                                      4
RESNIK
HAYES
         Case 2:18-bk-19004-VZ              Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                               Desc
                                             Main Document    Page 5 of 63


          1
              Contents
          2 I.      INTRODUCTION ......................................................................................................... 6
          3 II.     FACTS AND PROCEDURAL HISTORY ................................................................... 6
                 A. The Chapter 11 Filing .............................................................................................. 6
          4      B. The Debtor’s Business Operations ........................................................................... 6
          5      C. The Debtor’s Real Property and Liens Thereon ...................................................... 7
              III. SUMMARY OF THE SALE AND PROPOSED PROCEDURES ............................ 8
          6
                 A. The Property to be Sold ........................................................................................... 8
          7      B. The Proposed Sale .................................................................................................... 8
          8      C. Marketing Efforts for the Property......................................................................... 10
                 D. Liens Against the 24th Street Property Assets ....................................................... 12
          9      E.    Reasons Justifying Proposed Sale .......................................................................... 12
         10      F.    The Buyer is Entitled to the Benefits and Protections of 11 U.S.C. Section 363(m).
                       13
         11   IV. OVERBID PROCEDURES ...................................................................................... 13
         12   V. ARGUMENT ............................................................................................................... 14
              VI. CONCLUSION ......................................................................................................... 16
         13   DECLARATION OF JONG UK BYUN ............................................................................ 17
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                                                              MOTION TO APPROVE SALE
                                                                                                OF REAL PROPERTY
                                                                    5
RESNIK
HAYES
         Case 2:18-bk-19004-VZ     Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57           Desc
                                    Main Document    Page 6 of 63


          1                   MEMORANDUM OF POINTS AND AUTHORITIES
          2                                     I.   INTRODUCTION
          3         Jong Uk Byun ("the Debtor”), Debtor herein owns several pieces of real property in
          4 the greater Southern California area. He also operates a metal recycling business through a
          5 wholly owned entity, Central Metal, Inc. (not to be confused with the Buyer, which has no
          6 affiliation with the Debtor). He has no other business operations.
          7         This Motion seeks permission to sell certain real property described more
          8 particularly below. The sale will be free and clear of all liens, claims, encumbrances, and
          9 other interests of all persons. The sale will be subject to overbids.
         10         The sale will include certain fixtures and real property improvements owned by the
         11 Debtor’s wholly owned entity, Central Metal, Inc. To the extent the sale includes fixtures
         12 or improvements owned by CMI, these do not constitute estate property. All property
         13 subject to this motion, whether or not designated as real property owned by the Debtor or
         14 improvements owned by Central Metal, Inc., is subject to Hyundai’s deeds of trust. All net
         15 funds from the sale, irrespective of the owner of the property being sold, will be paid to
         16 Hyundai at closing.
         17
         18                       II.    FACTS AND PROCEDURAL HISTORY
         19      A. The Chapter 11 Filing
         20         Jong Uk Byun ("the Debtor”), Debtor in-Possession filed his chapter 11 petition on
         21 August 3, 2018. The Debtor is operating his business and managing his financial affairs as
         22 a debtor-in-possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code. There is no
         23 committee of unsecured creditors.
         24
         25      B. The Debtor’s Business Operations
         26         The Debtor is a single individual, 67 years of age. He formed Central Metal, Inc. in

         27 1993 and has operated that business ever since. Central Metal currently conducts its
         28 business activities out of four (4) active facilities throughout Southern California – one
                                                                         MOTION TO APPROVE SALE
                                                                           OF REAL PROPERTY
                                                      6
RESNIK
HAYES
         Case 2:18-bk-19004-VZ       Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57             Desc
                                      Main Document    Page 7 of 63
              facility in the Los Angeles County area, one facility in Hinkley/Barstow, one facility in
          1
              San Bernardino, and one facility in Bakersfield. The company operated its business in part
          2
              on the 24th Street Property.
          3
                     When the Debtor purchased the property it was vacant land. The building, the
          4
              improvements and other developments during the ensuing 24 years of operations were paid
          5
              for by Central Metal, Inc. and are treated as assets of Central Metal, Inc. on its books and
          6
              records.
          7
                     Central Metal’s largest customer was, until approximately mid-2016, Hyundai Steel
          8
              Company, Ltd. (“Hyundai”). From 2007 through mid-2016, Central Metal sold Hyundai
          9
              more than $180 million in recycled materials. Hyundai stopped buying product from
         10
              Central Metal in mid-2016. Litigation began between the Debtor, Central Metal and
         11
              Hyundai and continues to this time.
         12
                     The Debtor filed his emergency petition to stop a foreclosure sale by Hyundai Steel
         13
              Company that was set on the 24th Street Property as well as certain of the Debtor’s other
         14
              properties for August 6, 2018.
         15
                     Central Metal will execute transfer documents sufficient to satisfy the Buyer that
         16
              the Buyer is receiving all right, title and interest to the entire property and everything on it
         17
              at Closing. All net funds from the sale irrespective of the owner of the property being sold
         18
              will be paid to Hyundai at closing.
         19
         20
                 C. The Debtor’s Real Property and Liens Thereon
         21
                     A summary of the Debtor’s real properties along with the liens that attach to each is
         22
              attached hereto as Exhibit “B.” As can be seen from the summary, Hyundai is the senior
         23
              lienholder not only on the 24th Street Property but on three other parcels of real property
         24
              owned by the Debtor. The sale of the 24th Street Property will not pay Hyundai or the
         25
              junior lienholders in full but will pay a significant portion of the debt owed to Hyundai
         26
              which will result in there being more equity in the remainder of the properties for the
         27
              Debtor and other creditors.
         28
                                                                           MOTION TO APPROVE SALE
                                                                             OF REAL PROPERTY
                                                       7
RESNIK
HAYES
         Case 2:18-bk-19004-VZ      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57            Desc
                                     Main Document    Page 8 of 63


          1
                      III.   SUMMARY OF THE SALE AND PROPOSED PROCEDURES
          2
                 A. The Property to be Sold
          3
                     By this Motion, the Debtor proposes to sell his real property located at 1736 E. 24th
          4
              Street, Los Angeles, CA 90058, parcel number 5167-015-067 (the “24th Street Property”).
          5
              As stated above, the sale will include any and all interest that may be owned by Central
          6
              Metal, Inc. A Power Point presentation prepared by the Debtor’s real estate agent, Kirk
          7
              Garabedian of Keller Williams Commercial is attached hereto as Exhibit “D.”
          8
                     The legal description of the 24th Street Property is attached hereto as Exhibit “C.”
          9
                     The terms of the PSA shall prevail over the terms of this pleading should there be a
         10
              discrepancy between the two.
         11
                     The proceeds of the sale are not sufficient to pay Hyundai Steel Company in full as
         12
              well as all other creditors who have a lien on the 24th Street Property. Debtor is advised
         13
              and is otherwise confident that Hyundai and the junior lienholders will agree to release
         14
              their liens since the same lienholders all have liens on other real property assets owned by
         15
              the Debtor.
         16
         17
                 B. The Proposed Sale
         18          As set forth above, subject to court approval and overbid, the Debtor has agreed to
         19 sell the 24th Street Property Assets, free and clear of all liens and interests, to Buyer for a
         20 sales price of $5,500,000 (the “Purchase Price”).
         21          A summary of the terms of the proposed sale is as follows:
         22          1. Sale of the 24th Street Property Assets to C&M Metals, Inc., or its assignee for
         23             $5,500,000.
         24          2. Buyer will deposit $100,000 into escrow (the “Deposit.”). This deposit has been
         25             made into the escrow that has been opened with Commerce Escrow #18-80452-
         26             DB. The Buyer will make an additional deposit of $450,500 at Closing.
         27
         28
                                                                          MOTION TO APPROVE SALE
                                                                            OF REAL PROPERTY
                                                      8
RESNIK
HAYES
         Case 2:18-bk-19004-VZ      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57          Desc
                                     Main Document    Page 9 of 63
                   3. The sale is subject to a financing contingency as follows: The Buyer will obtain
          1
                      a new loan against the 24th Street Property in the amount of 90% of the Purchase
          2
                      Price. Buyer has 45 days from the date of the PSA or December 28, 2018 to
          3
                      obtain the loan commitment. The last day to obtain the loan commitment is
          4
                      therefore February 11, 2019. On or about January 28, 2019, the Buyer
          5
                      requested that financing contingency and certain other contingencies be
          6
                      extended to February 20, 2019 and the Debtor agreed. The letter request is
          7
                      attached hereto as Exhibit “E.”
          8
                   4. Closing is expected to take place within 15 days after entry of an Order of the
          9
                      Bankruptcy Court Approving the Sale.
         10
                   5. The sale shall be free and clear of all liens, claims, encumbrances, and other
         11
                      interests (including any and all interests in the 24th Street Property Assets within
         12
                      the meaning of the Bankruptcy Code Section 363(f)).
         13
                   6. The sale is subject to overbids at the hearing.
         14
                   7. As part of the sale, the Debtor will pay a fee of 4% of the Purchase Price as
         15
                      follows: one-half to his real estate agent Kirk Garabedian, of Keller Williams
         16
                      Commercial and one-half to Magnum Properties. If a person or entity other than
         17
                      the Buyer herein is the successful bidder, and that person has a real estate agent,
         18
                      the 4% commission shall be split between Mr. Garbedian and the Buyer’s agent.
         19
                   8. The sale is "as is," "where is" and is without any other representation, warranty
         20
                      or assurance, made by the Debtor or any of its agents, attorneys or other
         21
                      representatives, concerning the value of the assets, except as such
         22
                      representations, warranties or assurances are set forth in the PSA and except that
         23
                      the Debtor has warranted that the assets transferred by him can be rightfully
         24
                      transferred by him and are equal in value to the purchase price to be received by
         25
                      the Debtor.
         26
         27
         28
                                                                        MOTION TO APPROVE SALE
                                                                          OF REAL PROPERTY
                                                    9
RESNIK
HAYES
         Case 2:18-bk-19004-VZ      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57           Desc
                                    Main Document    Page 10 of 63
                    As part of the sale, Debtor is required to provide an Order of the Bankruptcy Court
          1
              approving the PSA, which must provide, in addition, that:
          2
                    1. the Debtor is authorized to sell the business and convey the 24th Street Property
          3
                        Assets to Buyer pursuant to this Agreement and 11 U.S.C. §363, free and clear
          4
                        of all liens, claims, encumbrances, and other interests (including any and all
          5
                        interests in the 24th Street Property Assets within the meaning of the
          6
                        Bankruptcy Code Section 363(f)).
          7
                    2. the Buyer is deemed a good faith purchaser of the Property in accordance with
          8
                        the provisions of 11 U.S.C. §363(m),
          9
                    3. notwithstanding the provisions of Federal Rule of Bankruptcy Procedure
         10
                        6004(g) with respect to the sale of assets, and Federal Rule of Bankruptcy
         11
                        Procedure 6006(d) with respect to any executory contract or unexpired lease
         12
                        assumed and assigned with such sale of the Property, the proposed Order shall
         13
                        be effective immediately after its entry (the “Sale Order”).
         14
                    4. Buyer and his employees, officers, directors, stockholders, agents, or attorneys
         15
                        shall not assume any liability or responsibility for any claims, debts, accounts
         16
                        payable, liens or encumbrances.
         17
                    5. any claims, liens, interests or encumbrances against the Debtor, if not paid out of
         18
                        escrow at Closing shall attach to the proceeds of the sale, according to their
         19
                        respective priorities.
         20
         21
                    The Debtor will turn over possession of the 24th Street Property Assets described
         22
              herein to Buyer upon the Closing. The Property shall be vacant at that time.
         23
         24
                 C. Marketing Efforts for the Property
         25
                    The Debtor had actively marketed the 24th Street Property Assets prior to the
         26
              bankruptcy filing. The Debtor had previously retained, Kirk Garabedian of Keller
         27
              Williams Commercial, a real estate broker who specialized in selling commercial real
         28
                                                                          MOTION TO APPROVE SALE
                                                                            OF REAL PROPERTY
                                                     10
RESNIK
HAYES
         Case 2:18-bk-19004-VZ        Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57         Desc
                                      Main Document    Page 11 of 63
              property in the greater Los Angeles area. Mr. Garabedian’s employment was approved by
          1
              Order of the Court entered on October 31, 2018 [Docket No. 46].
          2
                        SUMMARY OF ON-MARKET ACTIVITY (From September 18, 2018 to January
          3
              31, 2019)
          4
                        ➢ On September 7, Mr. Byun signed the EXCLUSIVE LISTING AGREEMENT,
          5
              which set the listing price to $7,775,000 (Approximately $150/SF).
          6
                        ➢ This was followed by a vigorous marketing campaign which includes the
          7
              following:
          8
                        o A thorough OFFERING MEMORANDUM.
          9
                        o Property listed on LOOPNET.COM (Premium Listing)
         10
                        ▪ Exposure to over 113,774 users during that period, with unique “Impression”
         11
              Views online.
         12
                        ▪ “Listing Detail Page” Views of 784 through that same period.
         13
                        Additional Marketing Website
         14
                        1. LOOPNET - https://www.loopnet.com/Listing/1736-E-24th-St-Vernon-
         15
              CA/13817816/
         16
                        2. CREXI.COM - https://www.crexi.com/properties/178002
         17
                        3. LEVITT DIGITAL – https://www.ldcre.com/asset-detail.php?id=111935
         18
                        4. ROFO.COM – https://www.rofo.com/listings/CA/Los-Angeles/1736-East-24th-
         19
              Street-1635051.html
         20
                        5. 42FLOORS.COM - https://42floors.com/us/ca/los-angeles/1736-e-24th-st
         21
                        6. HARKET CRE - http://harkencre.com/listings#2707
         22
                        7. REAL CONNEX - https://realconnex.com/projects/112205-industrial-land-1736-
         23
              e-24th-street-los-angeles-bankruptcy-sale
         24
                        8. BROKER LIST - https://thebrokerlist.com/have/industrial-land-1736-e-24th-
         25
              street-los-angeles-bankruptcy-sale-67157
         26
                     9. OFFICE SPACE - https://www.officespace.com/ca/vernon/2044189-1736-e-
         27
              24th-st
         28
                                                                          MOTION TO APPROVE SALE
                                                                            OF REAL PROPERTY
                                                       11
RESNIK
HAYES
         Case 2:18-bk-19004-VZ          Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57            Desc
                                        Main Document    Page 12 of 63
                         10. BREVITAS - https://brevitas.com/p/eOQpinS/industrial-land-1736-e-24th-
          1
              street-los-angeles-bankruptcy-sale
          2
                         11. QUANTUM LISTING - https://quantumlisting.com/listings/industrial-land-
          3
              1736-e-24th-street-los-angeles-bankruptcy-sale
          4
                         The current Buyer is C&M Metals, Inc who is a competitor of Central Metal, Inc. It
          5
              is located across the street from the Santa Fe Property and needs more space. C&M
          6
              Metals has been in business for over 50-years and is well established in the area and
          7
              community.
          8
          9
                  D. Liens Against the 24th Street Property Assets
         10
                         There are unpaid property taxes in the amount of approximately $93,000. These
         11
              taxes will be paid in full out of escrow.
         12
                         The first deed of trust holder is Hyundai Steel First Credit Bank which is owed
         13
              approximately $16.8 million according to the Debtor and $22 million plus according to
         14
              Hyundai. The Debtor will pay Hyundai, the full proceeds of this sale less the usual costs
         15
              of sale and the brokerage commission of 4%. The sale of the 24th Street Property assets
         16
              will not affect the liens of Hyundai on the Debtor’s other properties until Hyundai is paid
         17
              in full.
         18
                         The junior lienholders will not be paid from the sales proceeds herein. They will
         19
              however retain their liens on other assets of the Debtor. The Debtor is informed and
         20
              believes that the junior lienholders will reconvey their liens in order to facilitate this sale
         21
              since they too have liens on other properties owned by the Debtor.
         22
         23
                  E. Reasons Justifying Proposed Sale
         24              The Debtor has decided to sell this property as part of his overall goal to pay off
         25 Hyundai and the junior lienholders. This will increase his equity in his other properties.
         26
         27
         28
                                                                              MOTION TO APPROVE SALE
                                                                                OF REAL PROPERTY
                                                          12
RESNIK
HAYES
         Case 2:18-bk-19004-VZ      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57            Desc
                                    Main Document    Page 13 of 63
                 F. The Buyer is Entitled to the Benefits and Protections of 11 U.S.C. Section
                    363(m).
          1
                     The Buyer is not related or affiliated in any way with the Debtor or any insider,
          2
              affiliates, agents, officers, directors or relatives of the Debtor. The Buyer and the Debtor
          3
              have had no previous business or personal dealings with each other in any respect. In fact,
          4
              the Buyer became interested in purchasing the 24th Street Property Assets through the
          5
              marketing efforts of the Debtor’s agent Kirk Garabedian. There are no agreements, formal
          6
              or otherwise, to work together in the future.
          7
                     The agreement with the Buyer is therefore at “arms-length.” The agreement was
          8
              negotiated on behalf of the Debtor by Kirk Garabedian and representatives of the Buyer
          9
              and constitutes an arms-length transaction.
         10
                     Moreover, the Debtor submits that the transaction is objectively fair and reasonable.
         11
              Based thereon, the Buyer, or a successful overbidder, should be provided with the benefits
         12
              and protections afforded by § 363(m) of the Bankruptcy Code.
         13
         14
                                          IV.    OVERBID PROCEDURES
         15
                     The Debtor intends to file and serve a “bidding procedures motion” and set it for
         16
              hearing on regular notice. The Debtor hereby proposes to allow any other person or entity
         17
              to overbid this sale at the hearing set forth herein. Proposed bidding procedures are as
         18
              follows:
         19
                     1) On or before, February 27, 2019, a prospective bidder must provide to the
         20
              Debtor’s counsel a cashier’s check for $500,000 as a deposit (the “Deposit”) to be held by
         21
              Debtor’s counsel as set forth herein. If the prospective bidder is the successful bidder, the
         22
              Deposit shall become non-refundable. At Closing, the Deposit will applied to the Purchase
         23
              Price. In lieu of this requirement, the prospective bidder may transfer by wire transfer that
         24
              sum to the Client Trust Account of Resnik Hayes Moradi LLP.
         25
                     2) The Prospective Bidder shall also provide to Debtor’s counsel and to counsel for
         26
              the Buyer, Hyundai and Packo, on or before February 27, 2019, proof of its ability to close
         27
              on the same terms as the PSA.
         28
                                                                          MOTION TO APPROVE SALE
                                                                            OF REAL PROPERTY
                                                      13
RESNIK
HAYES
         Case 2:18-bk-19004-VZ       Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57              Desc
                                     Main Document    Page 14 of 63
                     3) As all of the contingencies set forth in the PSA will have been met by the time
          1
              of the hearing on this motion, any overbid for the 24th Street Property Assets shall be on
          2
              the same terms and conditions, or better, as is set forth in the Purchase and Sale Agreement
          3
              set forth in Exhibit “A.”
          4
                     4) There shall be no Contingency Period for any successful overbidder. The
          5
              overbidder must close the sale within 15 days after the Court enters its Order Approving
          6
              the Sale.
          7
                     5) The initial overbid must be at least $100,000 more than the Purchase Price
          8
              herein or $5,600,000. After the initial overbid, additional overbids shall be in increments
          9
              of $100,000 each.
         10
         11
                                                    V.        ARGUMENT
         12
                     A.     Section 363(b)(1) permits the sale of property out of the ordinary course of
         13
              business
         14
                     1.     The standard for approval
         15
                     Section 363(b)(1) of the Bankruptcy Code permits the Debtor-in-possession, after
         16
              notice and a hearing, to "sell . . . other than in the ordinary course of business, property of
         17
              the estate." 11 U.S.C. § 363(b)(1). The standards for approval of a pre-confirmation sale
         18
              pursuant to § 363(b)(1) require that the sale proponent establish that: (1) a "sound business
         19
              purpose justifies the sale"; (2) "accurate and reasonable notice of the sale was provided";
         20
              (3) "the price to be paid is adequate, i.e., fair and reasonable"; and (4) "good faith i.e., the
         21
              absence of any lucrative deals with insiders is present." In re Industrial Valley Refrig. and
         22
              Air Cond. Supplies, Inc., 77 B.R. 15, 21 (Bankr. E.D. Pa. 1987).
         23
                     Because the proposed sale meets all the requirements, as set forth below, the court
         24
              should approve the sale.
         25
                            a.      There is a sound business purpose.
         26
         27
         28
                                                                            MOTION TO APPROVE SALE
                                                                              OF REAL PROPERTY
                                                         14
RESNIK
HAYES
         Case 2:18-bk-19004-VZ       Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57              Desc
                                     Main Document    Page 15 of 63
                     In this matter, there is a sound business reason for the sale, namely, the equity in the
          1
              24th Street Property Assets is being diminished every day by the accrual of unpaid interest
          2
              owed to the secured creditors. This delay results in the deterioration of the estate.
          3
                     Because the sale of the property is in the best interest of the estate, and will result in
          4
              payments in full of all allowed claims, there is a sound business purpose for the sale and
          5
              the court should therefore approve the sale. The Bankruptcy Appellate Panel of the Ninth
          6
              Circuit has adopted a flexible, case by case test to determine whether the business purpose
          7
              for the proposed sale justifies disposition of property of the estate under § 363(b). Walter
          8
              v. Sunwest Bank (In re Walter), 83 B.R. 14, 19 (9th Cir. BAP 1988). In Walter, the court
          9
              set forth the following articulation of the standard to be applied under § 363(b):
         10
                     Whether the proffered business justification is sufficient depends on the case. As
         11
              the Second Circuit held in Lionel (cite), the bankruptcy judge should consider all salient
         12
              factors pertaining to the proceeding and, accordingly, act to further the diverse interests of
         13
              the Debtor, creditors and equity holders, alike. He might, for example, look to such
         14
              relevant factors as the proportionate value of the asset to the estate as a whole [and] . . . the
         15
              proceeds to be obtained . . . . This list is not intended to be exclusive, but merely to
         16
              provide guidance to the bankruptcy judge.
         17
                     Walter, 83 B.R. at 19-20.
         18
                             b.     Accurate and reasonable notice.
         19
                     Notice of this Motion will be served on all creditors and parties in interest with an
         20
              opportunity to object. Thus the creditors are being given accurate and reasonable notice.
         21
                            c.      A fair and reasonable price will be paid.
         22
                     While the Debtor is disappointed with the price being paid, the price is fair and
         23
              reasonable under the circumstances.
         24
                            d.      The requirement of good faith has been satisfied.
         25
                     The good faith requirement "focuses principally on the element of special treatment
         26
              of the Debtor's insiders in the sale transaction." In re Industrial Valley Refrig. and Air
         27
              Cond. Supplies, Inc., 77 B.R. 15, 17 (Bankr. E.D. Pa. 1987). The Buyer is not related to or
         28
                                                                            MOTION TO APPROVE SALE
                                                                              OF REAL PROPERTY
                                                       15
RESNIK
HAYES
         Case 2:18-bk-19004-VZ       Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57             Desc
                                     Main Document    Page 16 of 63
              affiliated with the Debtor or any of his entities or other insiders. There are no anticipated
          1
              continuing or new relationships between the parties or any of their affiliates. Therefore
          2
              there is no special treatment of the Debtor's insiders.
          3
                     e. Section 363(f) of the Bankruptcy Code Permits the Sale of Property Free and
          4
              Clear of Liens.
          5
                     The power of the bankruptcy court to authorize sales of estate property free and
          6
              clear of liens has long been recognized. See, Van Huffel v. Harkelrode, 284 U.S. 225, 52
          7
              S. Ct. 115 (1931).
          8
                     Section 363(f) provides that the trustee may sell property free and clear of any such
          9
              interest in such property of an entity other than the estate, if any one of the five
         10
              requirements of Section 363(f) are met. Here the sales price exceeds the liens on the
         11
              Property.
         12
                                                 VI.     CONCLUSION
         13
                     By reason of the arguments set forth above, the Debtor believes that the sale of the
         14
              24th Street Property Assets on the terms described herein is in the best interest of the estate
         15
              and the creditors.
         16
                     Accordingly, the Debtor's Motion to sell the property should be granted.
         17
         18
         19
              Dated: February 6, 2019                                RESNIK HAYES MORADI LLP
         20
         21                                                  By:           /s/ M. Jonathan Hayes
                                                                              M. Jonathan Hayes
         22                                                                   Matthew D. Resnik
                                                                           Roksana D. Moradi-Brovia
         23                                                                    Attorneys for Debtor
                                                                                Jong Uk Byun
         24
         25
         26
         27
         28
                                                                           MOTION TO APPROVE SALE
                                                                             OF REAL PROPERTY
                                                       16
RESNIK
HAYES
         Case 2:18-bk-19004-VZ       Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57             Desc
                                     Main Document    Page 17 of 63
                                            DECLARATION OF JONG UK BYUN
          1
          2
                     I, Jong Uk Byun, declare as follows:
          3
                     1.     I am the Debtor (the “Debtor”) in this Chapter 11 case. I am over the age of
          4
              eighteen (18). I have personal knowledge of the facts set forth herein, and if called as a
          5
              witness, I could and would testify competently with respect thereto. Where facts are
          6
              alleged upon information and belief, I believe them to be true.
          7
                     2.     I filed my chapter 11 petition on August 3, 2018. I am single and 67 years of
          8
              age. I formed Central Metal, Inc. in 1993 and have operated that business ever since.
          9
              Central Metal currently conducts its business activities out of four (4) active facilities
         10
              throughout Southern California – one facility in the Los Angeles County area, one facility
         11
              in Hinkley/Barstow, one facility in San Bernardino, and one facility in Bakersfield. The
         12
              company operated its business in part on the 24th Street Property.
         13
                     3.     When I purchased the property it was vacant land. The building, the
         14
              improvements and other developments during the ensuing 24 years of operations were paid
         15
              for by Central Metal, Inc. and are treated as assets of Central Metal, Inc. on its books and
         16
              records.
         17
                     4.     Our largest customer was, until approximately mid-2016, Hyundai Steel
         18
              Company, Ltd. (“Hyundai”). From 2007 through mid-2016, Central Metal sold Hyundai
         19
              more than $180 million in recycled materials. Hyundai stopped buying product from
         20
              Central Metal in mid-2016. Litigation began between myself, Central Metal and Hyundai
         21
              and continues to this time.
         22
                     5.     I filed my emergency petition to stop a foreclosure sale by Hyundai Steel
         23
              Company that was set on the 24th Street Property as well as certain of my other properties
         24
              for August 6, 2018.
         25
                     6.     Central Metal will execute transfer documents sufficient to satisfy the Buyer
         26
              that the Buyer is receiving all right, title and interest to the entire property and everything
         27
         28
                                                                           MOTION TO APPROVE SALE
                                                                             OF REAL PROPERTY
                                                       17
RESNIK
HAYES
         Case 2:18-bk-19004-VZ       Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57             Desc
                                     Main Document    Page 18 of 63
              on it at Closing. All net funds from the sale irrespective of the owner of the property being
          1
              sold will be paid to Hyundai at closing.
          2
                     7.     A true and correct copy of the in the Standard Offer, Agreement and Escrow
          3
              Instructions for Purchase of Real Estate executed by myself and the Buyer (the “PSA") is
          4
              attached hereto as Exhibit “A.”
          5
                     8.     I have reviewed the summary of my real properties along with the liens that
          6
              attach to each is attached hereto as Exhibit “B” and believe that it is substantially
          7
              accurate.
          8
                     9.     I have decided to sell this property as part of my overall goal to pay off
          9
              Hyundai and the junior lienholders. The Buyer is not related or affiliated in any way with
         10
              me or any insider, affiliates, agents, officers, directors or relatives of mine. The Buyer and
         11
              I have had no previous business or personal dealings with each other in any respect. In
         12
              fact, the Buyer became interested in purchasing the 24th Street Property Assets through the
         13
              marketing efforts of the Debtor’s agent Kirk Garabedian. There are no agreements, formal
         14
              or otherwise, to work together in the future.
         15
                     10.    I believe that the transaction is objectively fair and reasonable.
         16
         17
                     I declare under penalty of perjury under the laws of the United States of America
         18
              that the foregoing is true and correct.
         19
                     Executed February 3, 2019, at Los Angeles, California.
         20
         21
         22                                                   By: _ __SEE NEXT PAGE__________
                                                                           Jong Uk Byun
         23                                                                Declarant
         24
         25
         26
         27
         28
                                                                          MOTION TO APPROVE SALE
                                                                            OF REAL PROPERTY
                                                        18
RESNIK
HAYES
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 19 of 63
         Case 2:18-bk-19004-VZ     Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57            Desc
                                   Main Document    Page 20 of 63


          1                            DECLARATION OF KIRK GARABEDIAN
          2
          3         I, Kirk Garabedian, declare as follows:
          4         1.     I am licensed real estate broker under the laws of the state of California. I
          5 am the listing agent for the Debtor of the real property located at 1736 E. 24th Street, Los
          6 Angeles, CA 90058, parcel number 5167-015-067 (the “24th Street Property”). I am
          7 employed by Keller Williams Commercial. I have specialized in selling commercial real
          8 property in the greater southern California area since 2005. I am over the age of eighteen
          9 (18). I have personal knowledge of the facts set forth herein, and if called as a witness, I
         10 could and would testify competently with respect thereto. Where facts are alleged upon
         11 information and belief, I believe them to be true.
         12         2.     The Buyer herein became interested in purchasing the 24th Street Property
         13 Assets through our marketing efforts. The Buyer’s broker Mr. Mike Meraz of Magnum
         14 Properties contacted me initially and I have handled the negotiations between the Debtor
         15 and C&M Metals, Inc. since that time. I am advised and believe that the Buyer, C&M
         16 Metals, Inc, is a competitor of the Debtor’s business, Central Metal, Inc. It is located
         17 across the street from the 24th Street Property and needs more space. I am advised that
         18 C&M Metals has been in business for over 50-years and is well established in the area and
         19 community.
         20         3.     I have actively marketed the 24th Street Property Assets for the debtor since
         21 at least early 2018.   On September 7, 2018, Mr. Byun signed the EXCLUSIVE LISTING
         22 AGREEMENT, which set the listing price to $7,775,000 (Approximately $150/SF).
         23         4.     From September 18, 2018 to January 31, 2019, we have completed the
         24 following On-Market Activity.
         25         5.     o A thorough OFFERING MEMORANDUM, a true and correct copy is
         26 attached hereto as Exhibit “D.”
         27         6.     o Property listed on LOOPNET.COM (Premium Listing)
         28         7.     ▪ Exposure to over 113,774 users during that period, with unique
                                                                         MOTION TO APPROVE SALE
                                                                           OF REAL PROPERTY
                                                     20
RESNIK
HAYES
         Case 2:18-bk-19004-VZ        Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57              Desc
                                      Main Document    Page 21 of 63
              “Impression” Views online.
          1
                     8.       ▪ “Listing Detail Page” Views of 784 through that same period.
          2
                     9.       Additional Marketing Website
          3
                     10.      LOOPNET - https://www.loopnet.com/Listing/1736-E-24th-St-Vernon-
          4
              CA/13817816/
          5
                     11.      CREXI.COM - https://www.crexi.com/properties/178002
          6
                     12.      LEVITT DIGITAL – https://www.ldcre.com/asset-detail.php?id=111935
          7
                     13.      ROFO.COM – https://www.rofo.com/listings/CA/Los-Angeles/1736-East-
          8
              24th-Street-1635051.html
          9
                     14.      42FLOORS.COM - https://42floors.com/us/ca/los-angeles/1736-e-24th-st
         10
                     15.      HARKET CRE - http://harkencre.com/listings#2707
         11
                     16.      REAL CONNEX - https://realconnex.com/projects/112205-industrial-land-
         12
              1736-e-24th-street-los-angeles-bankruptcy-sale
         13
                     17.      BROKER LIST - https://thebrokerlist.com/have/industrial-land-1736-e-24th-
         14
              street-los-angeles-bankruptcy-sale-67157
         15
                     18.      OFFICE SPACE - https://www.officespace.com/ca/vernon/2044189-1736-e-
         16
              24th-st
         17
                     19.      BREVITAS - https://brevitas.com/p/eOQpinS/industrial-land-1736-e-24th-
         18
              street-los-angeles-bankruptcy-sale
         19
                        20.   QUANTUM LISTING - https://quantumlisting.com/listings/industrial-land-
         20
              1736-e-24th-street-los-angeles-bankruptcy-sale
         21
                        21.   I believe that the transaction is objectively fair and reasonable.
         22
               I declare under penalty of perjury under the laws of the United States of America that the
         23
              foregoing is true and correct.
         24
                        Executed February 3, 2019, at Los Angeles, California.
         25
         26                                                   By: _SEE NEXT PAGE_________
                                                                          Kirk Garabedian
         27                                                               Declarant
         28
                                                                            MOTION TO APPROVE SALE
                                                                              OF REAL PROPERTY
                                                        20
RESNIK
HAYES
         Case 2:18-bk-19004-VZ        Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                             Desc
                                      Main Document    Page 22 of 63
              “Impression” Views online.
          1
                     8.     ▪ “Listing Detail Page” Views of 784 through that same period.
          2
                     9.     Additional Marketing Website
          3
                     10.    LOOPNET - https://www.loopnet.com/Listing/1736-E-24th-St-Vernon-CA/13817816/
          4
                     11.    CREXI.COM - https://www.crexi.com/properties/178002
          5
                     12.    LEVITT DIGITAL – https://www.ldcre.com/asset-detail.php?id=111935
          6
                     13.    ROFO.COM – https://www.rofo.com/listings/CA/Los-Angeles/1736-East-24th-Street-1635051.html
          7
                     14.    42FLOORS.COM - https://42floors.com/us/ca/los-angeles/1736-e-24th-st
          8
                     15.    HARKET CRE - http://harkencre.com/listings#2707
          9
                     16.    REAL CONNEX - https://realconnex.com/projects/112205-industrial-land-
         10
              1736-e-24th-street-los-angeles-bankruptcy-sale
         11
                     17.    BROKER LIST - https://thebrokerlist.com/have/industrial-land-1736-e-24th-
         12
              street-los-angeles-bankruptcy-sale-67157
         13
                     18.    OFFICE SPACE - https://www.officespace.com/ca/vernon/2044189-1736-e-24th-st
         14
                     19.    BREVITAS - https://brevitas.com/p/eOQpinS/industrial-land-1736-e-24th-
         15
              street-los-angeles-bankruptcy-sale
         16
                     20.    QUANTUM LISTING - https://quantumlisting.com/listings/industrial-land-
         17
              1736-e-24th-street-los-angeles-bankruptcy-sale
         18
                     21.    I believe that the transaction is objectively fair and reasonable.
         19
               I declare under penalty of perjury under the laws of the United States of America that the
         20
              foregoing is true and correct.
         21
                     Executed February 3, 2019, at Los Angeles, California.
         22
         23
         24
         25                                                          By:
                                                                     _______________________
         26                                                                       Kirk Garabedian
                                                                                  Declarant
         27
         28
                                                                                      MOTION TO APPROVE SALE
                                                                                        OF REAL PROPERTY
                                                             20
RESNIK
HAYES
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 23 of 63




                         EXHIBIT A
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 24 of 63
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 25 of 63
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 26 of 63
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 27 of 63
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 28 of 63
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 29 of 63
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 30 of 63
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 31 of 63
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 32 of 63
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 33 of 63
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 34 of 63
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 35 of 63
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 36 of 63




                         EXHIBIT B
Case 2:18-bk-19004-VZ    Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57         Desc
                         Main Document    Page 37 of 63




  The Debtor owns the following real property:
  Address                Description   FMV          Comments
  “Santa Fe Ave.         9 parcels,    $22-26       Liens:
  Property”              approx. 11    million      1.     L.A. County
  8201 Santa Fe Ave.     acres         Note:        2.     Hyundai $16.8 million*
  Huntington Park, CA                  Offer        3.     Packo Investment $2,000,000
  90255                                pending of   4.     BAE Family Trust $1,290,000
                                       $18.8        5.     Soo Yeong Kim $100,000
                                       million.     6.     Mohamed Sanfaz $500,000
                                                    7.     Toni Ko $877,500
                                                    8.     Packo Investment $100,000
  “Alameda Property      Two           $4.8 mil     1.     L.A. County
  1”                     parcels,      approx       2.     Hyundai $16.8 million*
  2203 S. Alameda St.    approx.                    3.     Packo Investment $2,000,000
  Los Angeles, CA        80,000 sq                  4.     BAE Family Trust $1,290,000
  90058                  ft.                        5.     Soo Yeong Kim $100,000
                                                    6.     Mohamed Sanfaz $500,000
                                                    7.     Toni Ko $877,500
                                                    8.     Packo Investment $100,000
  “Alameda Property      Lot w/        $5.5         1.     L.A. County
  2”                     building      million      2.     Hyundai $16.8 million*
  1736 E. 24th St.       used as                    3.     Packo Investment $2,000,000
  Los Angeles, CA        office.                    4.     BAE Family Trust $1,290,000
  90058                  Vacant                     5.     Soo Yeong Kim $100,000
                                                    6.     Mohamed Sanfaz $500,000
                                                    7.     Toni Ko $877,500
                                                    8.     Packo Investment $100,000
  “Alameda Property      29,000 sq     $1.4         1.     L.A. County
  3”                     ft            million      2.     Hyundai $16.8 million*
  2445 S. Alameda St.                               3.     Packo Investment $2,000,000
  Los Angeles, CA                                   4.     BAE Family Trust $1,290,000
  90058                                             5.     Soo Yeong Kim $100,000
                                                    6.     Mohamed Sanfaz $500,000
                                                    7.     Toni Ko $877,500
                                                    8.     Packo Investment $100,000*
  1770 E. 22nd St.       SFR -         $150,000     1.     L.A. County
  Los Angeles, CA        vacant                     2.     Deutsche Bank $200,000
  90058                                             3.     Packo Investments $2,000,000
                                                    4.     Bae Family Trust $1,290,000
                                                    5.     Soo Yeong Kim $100,000
                                                    6.     Mohamed Sanfaz $500,000
Case 2:18-bk-19004-VZ     Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57        Desc
                          Main Document    Page 38 of 63


                                                   7.      Toni Ko $877,500
                                                   8.      Packo Investment $100,000*
  144 & 146 S. “G”        4.2 acres –   $1 mil     1.       M&A $500,000 ($863,000
  Street                  180,000 sq               originally)
  San Bernardino, CA      ft                       2.      Bok Soon Byun $360,000
  92410                   5 Parcels                3.      Packo Investments $2,000,000
                                                   4.      BAE Family Trust $1,290,000
                                                   5.      Soo Yeong Kim $100,000
                                                   6.      Kap Chan Chong $100,000
                                                   7.      Mohamed Sanfaz $500,000
                                                   8.      Packo Investments $100,000
  24399 Old Highway       34 acres      $400,000   1.       San Bernardino County
  58,                     2 Parcels                $32,492.52
  Hinkley, CA 92347                                2.      M&A $300,000 ($462,500
                                                   originally)
                                                   3.      Soo Yeong Kim $100,000


      * Note: Hyundai Steel Company asserts that it is owed more than $22 million.
The Debtor disputes that amount.
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 39 of 63




                         EXHIBIT C
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 40 of 63
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 41 of 63




                         EXHIBIT D
   INDUSTRIAL LAND   FOR SALE ⬧ 51,662±           Square
                                      Main Document          Feet
                                                       Page 42 of 63 ⬧ M3 Zone
                Case 2:18-bk-19004-VZ Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc


                                ⬧                       ⬧




                                                                     SUBJECT
                                                                     PROPERTY
                                                                       1.18 Acres




                                                                                               Measure M
                                                                                               Blue Zone
This is a Bankruptcy Sale and Subject to Court Approval & Overbid.                             Property
                                 EXCLUSIVELY LISTED BY:
                                 KIRK GARABEDIAN, Director
                                 KW Commercial
                                 Ph. 818-588-0072
                                 M. 818-298-8810
                                 Email. KirkG@kw.com
                                 License: CA 01216376
                                                        Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                             ⬧                    ⬧                                                Main Document    Page 43 of 63


     Executive Summary
     Price                                                $7,775,000*
     Total Square Feet                                    51,662 ± SF
     Total Acres                                          1.18 ± Acres
     Land Price Per SF                                    $150*
     Building Size                                        900 ± SF
     Zoning                                               M3
     Power                                                800 Amps
     Number of Parcels                                    1
     Parcel Number                                        5167-015-067
     City                                                 Los Angeles                                                      The Subject Property is an approximately 51,662 square feet (1.18 Acres) vacant land par-
     Site Address                                         1736 E 24th Street                                               cel located on the corner of Long Beach Avenue and East 24th Street less than 2 miles south
                                                                                                                           of the Fashion District of Downtown Los Angeles. The property is zoned M3 (Heavy Indus-
     Current Use                                          Dismantling Yard                                                 trial) and is currently used as a recycling and storage yard. The lot comes equipped with
                                                        Property will be                                                   800 amps of power and a large onsite transformer.

     Delivery                                           delivered vacant at the                                            The property is located within the allowable buffer area of Los Angeles City’s Commercial
                                                        close of escrow.                                                   Cannabis Location Restriction Ordinance. Sometimes, referenced to as the “Blue Zone”,
                                                                                                                           this property’s range of allowable cannabis activity is further enhanced by its M3 zoning.
                                                        *Note, Seller may require deline-                                  Currently the property is being utilized as an overflow storage yard by Central Metals, a
     Note*                                              ation of purchase price for land
                                                                                                                           metal recycling company, and can be vacated by the close of escrow.
                                                        and improvements.



This is a Bankruptcy Sale and Subject to Court Approval & Overbid.

      We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
      ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                                    2
                                                        Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                             ⬧                    ⬧                                                Main Document    Page 44 of 63


     Property Attributes


                                                                   Electrical Power                                                                                                                                              Steel Fencing
                                                                   3 Phase                                                                                                                                                       Corrugated Steel Fencing
                                                                   800 AMPS                                                                                                                                                      12’ High
                                                                   480 Volts



                                                                                                                                                                                                                                 Permits / Licenses
                                                                   Docks                                                                                                                                                         Business Has Already Gone
                                                                   3 Container Loading Dock                                                                                                                                      through the Licensing and
                                                                                                                                                                                                                                 Permit Process for Recycling
                                                                                                                                                                                                                                 Facility.



                                                                                                                                                                                                                                 Heavy Industrial Zone
                                                                   Weigh Station
                                                                                                                                                                                                                                 Property has the highest
                                                                   60’ Underground Scale                                                                                                                                         industrial zoning at M3.
                                                                   30’ Above Ground Scale



                                                                                                                                                                                                                                 Measure M Blue Zone
                                                                                                                                                                                                                                 Property is in the Blue zone
                                                                                                                                                                                                                                 which allows cannabis culti-
                                                                                                                                                                                                                                 vation.
This is a Bankruptcy Sale and Subject to Court Approval & Overbid.

      We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
      ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                                    3
                                                  Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                       ⬧                    ⬧                                                Main Document    Page 45 of 63


Property Attributes




Weigh Scales
                                                                                                                                800 AMP Electrical Power




We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                              4
                                                      Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                           ⬧                    ⬧                                                Main Document    Page 46 of 63


   Proposition M - Blue Zone Area




This is a Bankruptcy Sale and Subject to Court Approval & Overbid.

    We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
    ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                                  5
                                                  Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                       ⬧                    ⬧                                                Main Document    Page 47 of 63


Proposition M - Blue Zone Area
 Subject Property is zoned M3 and qualifies for a wide range of Cannabis uses in accordance with the document below.




We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                              6
                                                  Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                       ⬧                    ⬧                                                Main Document    Page 48 of 63


Proposition M - Blue Zone Area
 Subject is in the “Blue Zone” for all relevant business functions as shown in the maps below.
                                                                Indoor Cultivation                                                                                                                   Microbusiness
Distribution                                                    & Level 1 Manufacturing                                           Level 2 Manufacturing                                              No Retail




Retail -                                                        Retail -                                                                                                                            Microbusiness
Non-Storefront                                                  Storefront                                                        Testing                                                           With Retail




We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                              7
                                                          Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                               ⬧                    ⬧                                                Main Document    Page 49 of 63




This is a Bankruptcy Sale and Subject to Court Approval & Overbid.

        We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
        ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                                      8
                                                        Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                             ⬧                    ⬧                                                Main Document    Page 50 of 63


      Parcel Identification

      Number of Parcels                                 1

      Parcel Number                                     5167-015-067




This is a Bankruptcy Sale and Subject to Court Approval & Overbid.

      We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
      ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                                    9
                                                          Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                               ⬧                    ⬧                                                Main Document    Page 51 of 63


       Exterior Property Photos & Yard Space




This is a Bankruptcy Sale and Subject to Court Approval & Overbid.
        We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
        ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                                    10
                                                       Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                            ⬧                    ⬧                                                Main Document    Page 52 of 63




This is a Bankruptcy Sale and Subject to Court Approval & Overbid.
     We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
     ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                                 11
                                                       Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                            ⬧                    ⬧                                                Main Document    Page 53 of 63


    Property Photos




This is a Bankruptcy Sale and Subject to Court Approval & Overbid.

     We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
     ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                                 12
                                                         Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                              ⬧                    ⬧                                                Main Document    Page 54 of 63


      Zoning Information




                                                                                                                                                                                                                                                                                 Subject Property
                                                                                                                                                                                                                                                                                  Zoning: M3-2




This is a Bankruptcy Sale and Subject to Court Approval & Overbid.
       We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
       ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                                   13
                                                        Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                             ⬧                    ⬧                                                Main Document    Page 55 of 63


     Location Maps




This is a Bankruptcy Sale and Subject to Court Approval & Overbid.

      We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
      ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                                  14
                                                     Case 2:18-bk-19004-VZ                                      Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57                                                                            Desc
                                          ⬧                    ⬧                                                Main Document    Page 56 of 63


  Demographics




This is a Bankruptcy Sale and Subject to Court Approval & Overbid.

   We obtained the information above from sources we believe to be reliable. However, we have not verified its accuracy and make no guarantee, warranty or representation about it. It is subject to the possibility of errors, omissions, change of price, rental or other conditions, prior sale, lease or financ-
   ing, or withdrawal notice. We include projections, opinions, assumptions or estimates for example only, and they may not represent current or future performance of the property. You and your tax and legal advisors should conduct your own investigation of the property and transaction.
                                                                                                                                                                                                                                                                                                               15
                             Case 2:18-bk-19004-VZ Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57 Desc
                         INDUSTRIAL     LAND FOR      SALE
                                                   Main       ⬧ 51,662±
                                                        Document    Page 57 of Square
                                                                               63        Feet ⬧ M3 Zone
                                                                                         ⬧              ⬧



                                                                                                                          Measure M
                                                                                                                          Blue Zone
                                                                                                                          Property




This is a Bankruptcy Sale and Subject to Court Approval & Overbid.




                                                                     Exclusively Listed by:
                                                                                              KIRK GARABEDIAN, Director
                                                                                              Ph. 818-588-0072
                                                                                              M. 818-298-8810
                                                                                              Email. KirkG@kw.com
                                                                                              License: CA 01216376
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 58 of 63




                         EXHIBIT E
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57   Desc
                        Main Document    Page 59 of 63
Case 2:18-bk-19004-VZ     Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57          Desc
                          Main Document    Page 60 of 63

                            PROOF OF SERVICE OF DOCUMENT
 1
   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.
 2 My business address is: 17609 Ventura Blvd., Suite 314, Encino, CA 91316.
 3 A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND
   MOTION BY DEBTOR TO APPROVE THE SALE OF CERTAIN REAL
 4 PROPERTY OF THE ESTATE FREE AND CLEAR OF LIENS AND
   ENCUMBRANCES; DECLARATIONS OF JONG UK BYUN AND KIRK
 5 GARABEDIAN; 1736 E. 24th Street, Los Angeles, CA 90018, parcel number 5167-
   015-067 will be served or was served (a) on the judge in chambers in the form and manner
 6 required by LBR 5005-2(d); and (b) in the manner indicated below:
 7 I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
   (“NEF”) – Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s)
 8 (“LBR”), the foregoing document will be served by the court via NEF and hyperlink to the
   document. On 2/6/2019 I checked the CM/ECF docket for this bankruptcy case or
 9 adversary proceeding and determined that the following person(s) are on the Electronic
   Mail Notice List to receive NEF transmission at the email address(es) indicated below:
10
      • Theron S Covey       tcovey@rasflaw.com, CAECF@tblaw.com
11    • Hal D Goldflam       hgoldflam@frandzel.com, bwilson@frandzel.com
      • M. Jonathan Hayes        jhayes@rhmfirm.com,
12       roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@r
         hmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.co
13       m;russ@rhmfirm.com;rebeca@rhmfirm.com
      • David W. Meadows         david@davidwmeadowslaw.com
14    • Katrina M Miller       kmiller@pskfirm.com
      • Kelly L Morrison       kelly.l.morrison@usdoj.gov
15    • Daniel E Park      dpark@parksylvalaw.com
      • Darren L Patrick      dpatrick@omm.com
16    • Steven G. Polard      spolard@ch-law.com, cborrayo@ch-law.com
      • Valerie Smith     claims@recoverycorp.com
17    • United States Trustee (LA)       ustpregion16.la.ecf@usdoj.gov
18  II. SERVED BY U.S. MAIL: On 2/6/2019 I served the following person(s) and/or
   entity(ies) at the last known address(es) in this bankruptcy case or adversary proceeding by
19 placing a true and correct copy thereof in a sealed envelope in the United States Mail, first
   class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
20 declaration that mailing to the judge will be completed no later than 24 hours after the
   document is filed
21
   Hon. Vincent P. Zurzolo
22 U.S. Bankruptcy Court
   Central District – LA Branch
23 255 E. Temple Street, Suite 1360
   Los Angeles, CA 90012
24
   Jong Uk Byun
25 8201 Santa Fe Ave.
   Huntington Park, CA 90255
26
   Debtor’s Agent/Broker:
27 Kirk Garabedian
   Keller Williams Commercial
28 889 Americana Way, Suite 408
Case 2:18-bk-19004-VZ     Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57    Desc
                          Main Document    Page 61 of 63

     Glendale, CA 91210
 1
   Buyer’s Agent/Broker:
 2 Mike Meraz, Magnum Porperties
   Representing: C&M Metals, Inc.
 3 2222 E. Washington Blvd.
   Los Angeles, CA 90021
 4
   ALL REMAINING CREDITORS:
 5
   Allen Park -Packo                             14226 Ventura Blvd.
 6 440 S. Vermont Ave., #301                     Sherman Oaks, CA 91423
   Los Angeles, CA 90020
 7                                               Daniel Park
   Amex                                          3435 Wilshire Blvd., Ste 2700
 8 Correspondence/Bankruptcy                     Los Angeles, CA 90010
   Po Box 981540
 9 El Paso, TX 79998                             DTSC - Site Clean Up Program
                                                 P.O. Box 806
10 Bae Family                                    Sacramento, CA 95812
   440 S. Vermont Ave., #301
11 Los Angeles, CA 90020                         First Premier Bank
                                                 Attn: Bankruptcy
12 Bejac                                         Po Box 5524
   569 S. Van Buren Street                       Sioux Falls, SD 57117
13 Placentia, CA 92870
                                                 First Saving Bank / Blaze
14 Bok Sook Byun                                 Attn: Bankruptcy
   c/o Steven Polard                             Po Box 5096
15 1880 Century Park E, Ste 404                  Sioux Falls, SD 57117
   Los Angeles, CA 90067
16                                               Franchise Tax Board
   California Dept of Tax and Fee Admi           Attn: Bankruptcy Unit
17 Special Ops, MIC 55                           P.O. Box 2952
   PO Box 942879                                 Sacramento, CA 95812-2952
18 Sacramento, CA 94279-0005
                                                 Bank of Hope
19 City of Los Angeles                           c/o Frandzel Robins Bloom & Csato, L.C.
   Office of Finance                             Attn: Hal D. Goldflam
20 200 North Spring St., RM 101                  1000 Wilshire Blvd., 19th Fl.
   Los Angeles, CA 90012                         Los Angeles, CA 90017-2427
21
   Coleman & Horowitt, LLP                       DLI Assets Bravo, LLC
22 499 West Shaw, Ste. 116                       c/o Katrina M. Miller
   Fresno, CA 93704                              110 North Washington St., #500
23                                               Rockville, MD 20850
   Coleman & Horowitt, LLP
24 1880 Century Park East                        Genesis Bankcard Services
   Suite 404                                     Po Box 4477
25 Los Angeles, CA 90067                         Beaverton, OR 97076
26 CP Construction                               Hose-Man
   105 N. Loma Place                             5397 North Irwindale Ave
27 Upland, CA 91786                              Irwindale, CA 91706
28 Creditors Adjustment                          Hyundai Steel Company
Case 2:18-bk-19004-VZ   Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57        Desc
                        Main Document    Page 62 of 63

   c/o Taejoong Kim
 1 10550 Talbert Ave. Fl2                      Par Funding
   Fountain Valley, CA 92708                   Complete Business Solution Group
 2                                             141 N. 2nd Street
   Hyandai Steel Company                       Philadelphia, PA 19106
 3 c/o Darren Patrick
   O'Melveny & Meyrers LLP                     Quarter Spot Inc./DLI Assets Bravo
 4 400 South Hope St., 18th FL                 110 N. Washington St., Ste. 500
   Los Angeles, CA 90073                       Rockville, MD 20850
 5
   Internal Revenue Service                    Quantum3 Group LLC
 6 P.O. Box 7346                               as agent for GPCC I LLC
   Philadelphia, PA 19101-7346                 PO Box 788
 7                                             Kirkland, WA 98083-0788
   Jinah Oh
 8 21856 S. Vermont Ave., #6                   San Bernadino County Treasurer Tax
   Torrance, CA 90502                          268 W. Hospitality Lane, 1st FL
 9                                             San Bernardino, CA 92415
   Joan Park
10 c/o Daniel Park                             Sequoia Financial Svcs
   3435 Wilshire Blvd. #2700                   Attn: Bankruptcy
11 Los Angeles, CA 90010                       28632 Roadside Dr , Ste 110
                                               Agoura Hills, CA 91301
12 Kap Chan Chong
   3580 Wilshire Blvd., Suite 900              Small Business Administration
13 Los Angeles, CA 90010                       200 West Santa Ana Blvd., Ste 180
                                               Santa Ana, CA 92701
14 Los Angeles County Tax Collector
   PO Box 54110                                Soo Yeong Kim
15 Los Angeles, CA 90054-0110                  8300 Santa Fe Avenue
                                               Huntington Park, CA 90255
16 M & A Equities, LLC
   c/o Packo Investments, Inc.                 Soo Yeong Kim
17 440 S. Vermont Ave., #301                   c/o JJ Kim & Associates PC
   Los Angeles, CA 90020                       6 Centerpointe Dr., Suite 630
18                                             La Palma, CA 90623
   Mohamed Sanfaz
19 440 S. Vermont Ave., #301                   Southern County Oils
   Los Angeles, CA 90020                       1800 West Katella Ave., Suite 400
20                                             P.O. Box 4159
   Municipal Services Bureau                   Orange, CA 92863
21 8325 Tuscany Way, Bldg 4
   Austin, TX 78754-4734                       Southern County Oil Co.
22                                             1800 West Katella Ave., Suite 400
   Ocwen Loan Servicing                        Orange, CA 92867
23 1661 Worthington Road Ste, 100
   West Palm Beach, FL 33409                   Stephen M. Cook
24                                             7210 Jordan Ave.
   Ocwen Loan Servicing                        Canoga Park, CA 91303-1223
25 Attn: Bankruptcy Department
   PO Box 24605                                Synchrony Bank/Amazon
26 West Palm Beach, FL 33416                   Attn: Bankruptcy Dept
                                               Po Box 965060
27 Packo Investments                           Orlando, FL 32896
   440 S. Vermont Ave., #301
28 Packo In, CA 90020                          Wells Fargo Bank
Case 2:18-bk-19004-VZ     Doc 87 Filed 02/11/19 Entered 02/11/19 10:57:57          Desc
                          Main Document    Page 63 of 63

   dba Wells Fargo Dealer Services
 1 Attn: Bankruptcy                                  Zamucen & Curren, LLP
   Po Box 19657                                      17898 Skypark Circle, Sutie C
 2 Irvine, CA 92623-9657                             Irvine, CA 92614
 3 RETURNED MAIL/REMOVED CREDITORS:
 4 Cemex Construction Materials
   1430 Santa Clara Street
 5 Santa Paula, CA 93060
 6 Eisner Jaffe
   9601 Wilshire Blvd., 7th FL
 7 Beverly Hills, CA 90210
 8 Prima Financial
   680 Langsdorf Drive, Suite 207
 9 Fullerton, CA 92831
10 Deutsche Bank National Trust Co
   Nationstar Mortgage LLC
11 350 Highland Dr
   Lewisville, TX 75067
12
   Cemex Construction Materials
13 1430 East Santa Clara Street
   Santa Paula, CA 93060
14
   Toni Ko
15 1100 S. Hope Street
   Los Angeles, CA 90015
16
   Soo Yeong Kim
17 c/o JJ Kim & Associates, PC
   9252 Garden Grove Blvd., Suite 23
18 Garden Grove, CA 92844
19 Yeon Shim Song
   c/o JJ Kim & Associates, PC
20 9252 Garden Grove Blvd., Suite 23
   Garden Grove, CA 92844
21
   III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
22 TRANSMISSION OR EMAIL (indicate method for each person or entity served):
   Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 2/6/2019 I served the following
23 person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
   consented in writing to such service method), by facsimile transmission and/or email as
24 follows. Listing the judge here constitutes a declaration that personal delivery on the judge
   will be completed no later than 24 hours after the document is filed.
25
   I declare under penalty of perjury under the laws of the United States of America that the
26 foregoing is true and correct.
27    2/6/2019                   Ja’Nita Fisher               /s/ Ja’Nita Fisher
      Date                        Type Name                   Signature
28
